                  4:19-bk-16478 Doc#: 2 Filed: 12/06/19 Entered: 12/06/19 11:34:24 Page 1 of 9
                                                                     United States Bankruptcy Court
                                                                         Eastern District of Arkansas
  In re       Laura Wallace                                                                                        Case No.
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                               Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                concluded.

                               Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                plan.

                               Amended plan: Within 21 days after the filing of the amended plan.
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                  4:19-bk-16478 Doc#: 2 Filed: 12/06/19 Entered: 12/06/19 11:34:24 Page 2 of 9
Debtor(s) Laura Wallace                                                                Case No.


                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                   Included      Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                               Included      Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $605.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $ 762.52 per month beginning on 12 .

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Laura Wallace
               Direct pay of entire plan payment or                         (portion of payment) per month.


                  Employer Withholding of $                          per month

                    Payment frequency: monthly,                        semi-monthly,    bi-weekly,   weekly,   Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


             Name of debtor

                  Direct pay of entire plan payment or                      (portion of payment) per month.

                  Employer Withholding of $                          per month.

                    Payment frequency: monthly,                        semi-monthly,    bi-weekly,   weekly,   Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:

Arkansas Plan Form - 8/18                                                                                                             Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                  4:19-bk-16478 Doc#: 2 Filed: 12/06/19 Entered: 12/06/19 11:34:24 Page 3 of 9
Debtor(s) Laura Wallace                                                           Case No.


2.3          Income tax refunds.

      Check one.
            Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
            None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

 Creditor and last 4 digits                         Collateral                  Monthly                    To be paid
 of account number                                                              payment amount
 Santander Consumer USA                             2015 Jeep Wrangler 120000                     200.00      Preconfirmation
 1000                                               miles
                                                                                                              Postconfirmation

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

                  Claims listed in this subsection consist of debts that were:

             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle

Arkansas Plan Form - 8/18                                                                                                             Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                  4:19-bk-16478 Doc#: 2 Filed: 12/06/19 Entered: 12/06/19 11:34:24 Page 4 of 9
Debtor(s) Laura Wallace                                                               Case No.

             acquired for the personal use of the debtor(s) (“910 car claims”), or
             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
             (‘PMSI within one year”).

             The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and
             interest at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof
             of claim will control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

 Creditor and     Collateral                               Purchase date   Debt/estimated    Value of        Interest rate     Monthly
 last 4 digits of                                                          claim             collateral                        payment
 account number

 Santander                    2015 Jeep                    Opened 01/15          20,957.00          19,000.00 5.00%                         395.48
 Consumer USA                 Wrangler                     Last Active
 1000                         120000 miles                 7/22/17

3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:         $    0.00
                            Amount to be paid by the Trustee:                $    3,500.00
                            Total fee requested:                             $    3,500.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $ 1,500.00      and   25.00   %, respectively.


Arkansas Plan Form - 8/18                                                                                                                  Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  4:19-bk-16478 Doc#: 2 Filed: 12/06/19 Entered: 12/06/19 11:34:24 Page 5 of 9
Debtor(s) Laura Wallace                                                           Case No.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

           Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be
        paid in full in accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units,
        the categorization of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any
        contrary amounts unless otherwise ordered by the court.
 Creditor                             Nature of claim (if taxes, specify type and           Estimated claim amount
                                      years)
  IRS                                                    Federal Income tax                                                        1,791.00

 Pulaski County Treasurer                                2017 Real Estate Taxes                                                    2,077.01

4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                 Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

             The executory contracts and unexpired leases listed below are assumed or rejected as indicated.

Arkansas Plan Form - 8/18                                                                                                            Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                  4:19-bk-16478 Doc#: 2 Filed: 12/06/19 Entered: 12/06/19 11:34:24 Page 6 of 9
Debtor(s) Laura Wallace                                                       Case No.

           Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing of
        the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by
        paying the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if
        contrary to the amount listed below.
 Creditor          Description of       Payment to be       Payment              Number of          Arrearage           Monthly
                   contract or          paid by             amount               remaining          amount              arrearage
                   property                                                      payments                               payment

 Arch Street                  Tires                            Debtor(s)    157.52 0                                0.00                    0.00
 Wheel and Tire                                                Trustee

                Rejected items. The debtor(s) reject the following executory contracts or unexpired leases. The debtor(s) request that
             upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the property only. No
             further payments are to be made to the creditor on the contract or lease. However, the creditor may file a claim for the
             deficiency and will be treated as a nonpriority unsecured creditor.

 Creditor and last 4 digits of account number                              Description of contract or property
 -NONE-


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


6.4          Postpetition claims.

                 None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

                Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the
             creditor elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims
             arose before the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any
             unpaid balance of such claim may be subject to discharge.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                 plan confirmation

                  entry of discharge

                 other:

Part 8: Nonstandard Plan Provisions

                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced
Arkansas Plan Form - 8/18                                                                                                              Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                  4:19-bk-16478 Doc#: 2 Filed: 12/06/19 Entered: 12/06/19 11:34:24 Page 7 of 9
Debtor(s) Laura Wallace                                                  Case No.


Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ Wm. Marshall Hubbard                                                          Date December 6, 2019
                Wm. Marshall Hubbard
                Signature of Attorney for Debtor(s)

                /s/ Laura Wallace                                                                 Date December 6, 2019
                Laura Wallace
                                                                                                  Date

                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




Arkansas Plan Form - 8/18                                                                                                      Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
            4:19-bk-16478 Doc#: 2 Filed: 12/06/19 Entered: 12/06/19 11:34:24 Page 8 of 9



                                         CERTIFICATE OF SERVICE

                The undersigned hereby certifies that a true and correct copy of the attached Chapter 13
         plan has been served by CM/ECF to Charles W. Tucker, Assistant United States Trustee; and
         served by U.S. Mail, postage prepaid to the following on December 6, 2019:

         Department of Finance and Administration            AR Department of Workforce Services
         Legal Division                                      Legal Division
         P.O. Box 1272                                       P.O. Box 2981
         Little Rock, AR 72203                               Little Rock, AR 72203

         Internal Revenue Service                            U.S. Attorney, Eastern District
         P.O. Box 7346                                       P.O. Box 1229
         Philadelphia, PA 19101-7346                         Little Rock, AR 72202

         And to all creditors whose names and addresses are set forth on the following creditor matrix.


                                                             Rainwater, Holt, & Sexton, P.A.
                                                             P.O. Box 17250
                                                             Little Rock, AR 72222
                                                             Tel: 501.868.2500
                                                             Fax: 501.868.2505
                                                             mhubbard@rainfirm.com

                                                             /s/Wm. Marshall Hubbard
                                                             Wm. Marshall Hubbard (Bar No. 2011285)




PDF created with pdfFactory trial version www.pdffactory.com
               4:19-bk-16478 Doc#: 2 Filed: 12/06/19 Entered: 12/06/19 11:34:24 Page 9 of 9




                                                                          Credit First National Assoc
 Arch Street Wheel and Tire             Barclays Bank Delaware
                                                                          Attn: BK Credit Operations
 11602 Arch Street                      100 S West St
                                                                          Po Box 81315
 Little Rock, AR 72206                  Wilmington, DE 19801
                                                                          Cleveland, OH 44181


                                        Dept of Finance & Admin           Employment Security Division
 Cws/cw Nexus
                                        P.O. Box 1272-L Legal Counsel     Legal Division
 101 Crossways Park Dr W
                                        Room 2380                         PO Box 2981
 Woodbury, NY 11797
                                        Little Rock, AR 72203             Little Rock, AR 72203



 IRS                                    Jefferson Capital Systems, LLC    LVNV Funding/Resurgent Capital
 PO Box 7346                            16 Mcleland Rd                    Po Box 10497
 Philadelphia, PA 19101-7346            Saint Cloud, MN 56303             Greenville, SC 29603



                                        Pulaski County Treasurer
 Progressive                                                              Santander Consumer USA
                                        201 South Broadway
 256 W. Data Drive                                                        Po Box 961275
                                        Suite 150
 Draper, UT 84020                                                         Fort Worth, TX 76161
                                        Little Rock, AR 72201



 U.S. Attorney, Eastern Distric
 P.O. Box 1229
 Little Rock, AR 72202




PDF created with pdfFactory trial version www.pdffactory.com
